Dod&e, J.
The evidence is voluminous, conflicting, and confused, and we cannot say that the finding of the court is antagonized by any clear preponderance thereof. The appellant contends that all the - earnings in that business are the fruits of defendant August Beaudry’s skill and services, and therefore should belong to his creditors. This is by no *184means strictly an accurate statement of the result of the evidence. Doubtless August Beaudry's shill and knowledge of the cedar business were an important element therein, but those alone could not have accomplished the result; for capital was needed in order to make them effective, and capital could not well have been secured by him, certainly not from those who advanced it to the defendant Zelia. ITis situation as a judgment debtor to considerable amounts was such as to deter any investor from starting him in any business of his own; for, however carefully the properties of that business might be preserved in the hands of the lender, the business would be at all- times subject to interruption, disturbance, and harassment from those creditors. Zelia, on the other hand, invited much more confidence in that respect. She had shown herself to be thrifty and energetic, was able to obtain sufficient measure of credit to supply her camps and to conduct a moderate business, and to this confidence in her in no inconsiderable degree was due the opportunity to render her husband’s services productive and useful.
While it has been held, and is undoubtedly the law,, that a husband cannot screen the fruits of his own services and exertions under the mere name of another, be that other wife, son, or any one else, if those fruits of his labor are really his (Tripp v. Childs, 14 Barb. 85; Hyde v. Frey, 28 Fed. Rep. 819), it has nevertheless been decided many times that if the enterprise is in fact that of the wife he may give or hire to her his skill and services, and the fruits of the enterprise will still be hers; that a man’s labor cannot be coerced or controlled by his creditors, but may be disposed of by himself, however insolvent he may be (Dayton v. Walsh, 47 Wis. 113; Mayers v. Kaiser, 85 Wis. 382; Ansorge v. Barth, 88 Wis. 553; Aldridge v. Muirhead, 101 U. S. 397). These authorities insist on good faith. In ascertaining the existence of this element, the question is whether the debtor *185■does" in fact give or hire his services to another, the fruits thereof to belong to that other, or does he inerely exert himself under the color of another’s name, with the understanding or purpose that the fruits of his exertion shall be his, but ■screened by that other’s name from his creditors. The former .situation satisfies all that is meant by the expression “ good faith” in this connection. Mayers v. Kaiser, 85 Wis. 396; Hyde v. Frey, 28 Fed. Rep. 819. He may be led to so act 'because of the hopelessness of attempting to devote his efforts to a business of his own, where they would be rendered •■abortive by the prompt attack of creditors as soon as they became at all productive. Such motive or reason is not in•consistent with the good faith of the transaction. This distinction disposes of the suggestion made by appellant that the learned circuit court took a wrong view of the law, as •evidenced by the expression in his opinion: “ They had a right to make it her business, and to make it hers for the express purpose of preventing August's creditors from getting the proceeds of it, so that none of his nonexempt assets ■went into it.” In the light of the evidence, we read this remark as indicating no more than the consideration above ■enunciated,— that the peril of interference from creditors may be the reason for an- insolvent devoting his services to •another instead of attempting to use them for his own benefit, without destroying the good faith of the transaction •or that other’s title to the fruits of the business. While, of course, transactions between husband and -wife should be carefully scrutinized, in the case at bar we are satisfied that the 'finding by the trial court that the cedar business was in fact that of the wife is sustained by the evidence. Thence results the conclusion that the profits accumulated, though in large measure due to the husband’s skill and services, are also hers, and not subject to his debts.
Agreeing, as we do, with the circuit court as to the bona, Jides of Zelia?s ownership of the lumbering business, no *186other issues of importance are presented by the record. The-transfer of the stock of goods to her is not assailed except as it is claimed that the consideration paid therefor, considerably exceeding its value, was paid out of the proceeds, of the lumbering business, which belonged to him. Having-decided that such proceeds did not belong to him, this Contention fails. It is not suggested that any rights exist in the plaintiff by reason of the transfer to the defendant Zelia of the homestead. Upon the facts found, therefore, it does not appear that the defendant ZeUa has in her possession or under her control any moneys or property in trust for or belonging to the defendant August, or to which the plaintiff as receiver is entitled.
By the Court.— Judgment affirmed. =